Citation Nr: 0329797
Decision Date: 10/30/03	Archive Date: 01/21/04

DOCKET NO. 94-43 176               DATE OCT 30, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines

THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for
impairment of the night tibia with traumatic arthritis of the right
knee.

2. Entitlement to a total disability rating due to individual
unemployability (TDIU).

ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran served on active duty from May 1945 to June 1946.

The issue of entitlement to an evaluation in excess of 10 percent
for impairment of the right tibia with traumatic arthritis of the
right knee was initially before the Board

of Veterans' Appeals (Board) from a July 1994 rating decision from
the Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, Philippines. In April 1996, the Board denied the claim.
That decision was appealed to the United Stated Court of Appeals
for Veterans Claims (Court), and in October 1997, the Court issued
a Memorandum Decision vacating and remanding the matter to the
Board.

In December 1999, the Board denied the claim, and the appellant
appealed to the Court. In an April 2001 Order, the Court again
vacated and remanded the matter to the Board. In a February 2002
decision, the Board denied the appellant's claim, and he appealed
once again. Pursuant to a Motion for Remand and to Stay Further
Proceedings, the Court in June 2003 vacated and remanded the
February 2002 Board decision.

The issue pertaining to entitlement to TDIU comes before the Board
from a November 2002 rating decision from the Manila, Philippines,
RO.

REMAND

In the Motion for Remand, the Secretary indicated that the issue
pertaining to entitlement to an increased rating should be remanded
for compliance with Quartuccio v. Principi, 16 Vet. App. 183
(2002). Accordingly, the Board is remanding this issue to the RO
for issuance of an appropriate letter.

Since the Board is remanding the issue of entitlement to an
increased rating, the issue of entitlement to TDIU must be
deferred. The RO must ensure, however, that the issue pertaining to
TDIU complies with the requirements of the Veterans Claims
Assistance Act of 2000 (VCAA), codified at 38 U.S.C. 5100, 5102,
5103, and 5103A (West 2002).

In addition, it is noted that in a decision promulgated in
September 2003, Paralyzed Veterans of America v. Secretary of
Veterans Affairs, No. 02-7007-10 (Fed. Cir. Sept. 22, 2003), the
United States Court of Appeals for the Federal Circuit invalidated
the 30-day response period contained in 38 C. F. R. 3.159(b)(1) as
inconsistent with 38 U.S.C. 5103(b)(1). The Court found that the
30-day period

provided in 3.159(b)(1) to respond to a VCAA duty to notify is
misleading and detrimental to claimants whose claims are
prematurely denied short of the statutory one-year period provided
for response. Therefore, since this case is being remanded for
additional development or to cure a procedural defect, the RO must
take this opportunity to inform the veteran that a full year is
allowed to respond to a VCAA notice.

Accordingly, this case is REMANDED for the following development:

1. The RO should ensure that all action necessary under the VCAA
concerning the duty to notify and assist the appellant are
accomplished. This includes notification of the law, as well as
notice of precisely what evidence VA will secure, and precisely
what evidence the appellant must submit. If further development is
necessary to comply with the applicable law and regulations, all
such development must be accomplished. The RO must provide adequate
reasons and bases for its determination.

2. The RO should also send the veteran a letter notifying him that
he has one year to submit pertinent evidence needed to substantiate
his claim. The date of mailing the letter to the claimant begins
the one-year period. Inform the claimant that the RO will hold the
case in abeyance until the one-year period has elapsed, or until he
waives in writing the remaining term. Inform him that submitting
additional evidence is insufficient to waive the one-year waiting
period. Further, regardless whether the claimant submits additional
evidence or argument in support of his claim, if he desires to
expedite Board review of his claim, he must personally and
specifically waive in writing any remaining response time.

3. Thereafter, following any other appropriate development, the RO
should reconsider the appealed issues. If any determination remains
adverse to the veteran, he must be provided a supplemental
statement of the case which includes a summary of any additional
evidence submitted, applicable laws and regulations, and the
reasons for the decision. He should then be afforded an applicable
time to respond.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.43 and 38.02.

DEREK R BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 4 -



